This is certiorari to an award of the department of labor and industry, granting compensation to the widow of Henry Klettke. Defendant C.  J. Commercial Driveaway, Inc., is engaged in driving automobiles from the factory to points of delivery. Decedent Henry Klettke was employed as a foreman, with supervision over the drivers. He superintended a driveaway of automobiles from Lansing to Indianapolis. He and the men attended the automobile races at Indianapolis on May 30th. Some of them started back to Lansing that afternoon in a car provided by defendant. There was not room in the car for decedent and two other employees. They remained overnight, and the next morning took a street car to the intersection of U.S. Highway 31, with the intention of taking passage on a bus. While they were waiting, a Mr. Bryan invited them to ride with him as far as South Bend, Indiana. Before reaching South Bend, Mr. Bryan's car was wrecked in a collision with another car. Decedent was hurt and died from the injuries.
Decedent had charge of the men conducting the driveaway. It was his business to see that they performed their duties properly. He took care of the expenses of the men and himself out of money advanced by the employer, collected the license plates, and was responsible for their return to the employer's office at Lansing. It was his duty to report *Page 456 
at Lansing upon the cars delivered and the money expended. He had authority to hire and discharge men on the road, and that authority continued while on his way back to Lansing. No specific directions had been given him or the men to return by train, bus, or in any other particular way, but the manner of return was left to the discretion of decedent. It was a condition of his employment that he should return to Lansing. He was exposed to all the dangers of traveling on the highway, a danger which was incident to his employment.
In its general aspects, the case is ruled by Widman v. MurrayCorporation of America, 245 Mich. 332. The Michigan workmen's compensation law is applicable, although the injury occurred out of the State. Act No. 173, Pub. Acts 1921, pt. 3, § 19 (Comp. Laws Supp. 1922, § 5471 [1]); Crane v. Leonard,Crossette  Riley, 214 Mich. 218 (18 A.L.R. 285); Hulswit v.Escanaba Manf'g Co., 218 Mich. 331; 3 A.L.R. 1351, note. The fact that decedent was riding in a private automobile instead of in a public carrier neither took him out of the course of his employment nor changed the fact that the accident arose out of the employment. Industrial Commission v.Ætna Life Ins. Co., 64 Colo. 480 (174 P. 5891, 3 A.L.R. 1336).
Defendants, however, contend that the department of labor and industry had no jurisdiction because the accident happened in interstate commerce. This point was not raised in defendants' answer. Before the commissioner, the parties stipulated that the employer and employee were subject to the act. It was too late to raise the question for the first time in this court.Aske v. W. E. Wood Co., 248 Mich. 327. In any event, under Act No. 289, Pub. Acts 1927, the department has jurisdiction in certain cases of inter-state *Page 457 
business, congress has not occupied the field, and the record does not show that the case is within any exception to jurisdiction provided in the act.
The order of the department is affirmed, with costs.
WIEST, C. J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred.